Case 19-10234-KG Doc 428 Filed 05/07/19 Page 1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRICT OF DELAWARE

 

In re: § Chapter 11
RMBR LIQUIDATION, INC., et al.,1 § Case No. 19-10234 (KG)
Debtors. § (Jointly Administered)
§ Ref. Nos. 385, 420 & 421

 

 

 

ORDER (I) APPROVING THE DISCLOSURE STATEMENT ON AN INTERIM
BASIS; (II) SCHEDULING A C()MBINED HEARING ON FINAL APPROVAL
OF THE DISCLOSURE STATEMENT AND PLAN CONFIRMATION
AND DEADLINES RELATED THERETO; (III) APPROVING THE
SOLICITATION, NOTICE AND TABULATION PROCEDURES AND THE
FORMS RELATED THERETO; AND (IV) GRANTING RELATED RELIEF

 

Upon the Motion of the Debtors for Entry of an Order (I) Approving the Disclosare
Statement on an Interim Basis,' (II) Scheduling a Combined Hearing on Final Approval of the
Disclosare Statement and Plan Confirmation and Deadlines Related Thereto,' (III) Approving the
Solicitation, Notice and Tabalation Procedares and the Forms Related Thereto,' and (IV)
Granting Related Relief (the “M”);Z and based on the record in these chapter 11 cases; and
the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware dated as of February 29, 2012; and the Court having found that this is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter a final order consistent

With Article III of the United States Constitution; and the Court having found that venue of this

 

The Debtors in these chapter 11 cases, along With the last four digits of each Debtor’s federal tax identification
number, include: RMBR Liquidation, Inc. (2696); RMBR Liquidation Holdco Corp. (5858); and RMBR
Liquidation Holdings Corporation (2354). The location of the Debtors’ service address is: 5500 Avion Park
Drive, Highland Heights, Ohio 44143.

Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

{1229.002-w0055561.3}

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 2 of 8

proceeding and this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and it appearing that sufficient notice of the Motion has been given; and the Court having found

that the relief requested in the Motion is in the best interests of the Debtors’ estates, their ~

amd haw

creditors and other parties in interest; and the Court havin reviewed the Motion and-having

<'-…‘»~' …6 °‘”l’=¢. ""‘°+*‘F-° WT'O~

    
 
 

 
 

  

    

21 Ch Fraaf'¢ov\ oF Coun%é_|CD»l - 422
tl'rirMotien; and the Court having determined that the legal and factual bases set forth in the
Motion establish just cause for the relief granted herein; and upon all of the proceedings had
before the Court; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY FOUND THAT:

A. The Debtors have all necessary authority t0 propose and prosecute the Plan and
the Disclosure Staternent.

B. The Debtors have provided adequate notice of the Motion, and the time fixed for
filing objections thereto, and no other or further notice need be provided with respect to the
Motion.

C. The period, set forth below, during which the Debtors may solicit the Plan is a
reasonable and adequate period of time under the circumstances for creditors entitled to vote to
make an informed decision to accept or reject the Plan, including to make an informed decision
to object to the Plan.

D. The notices substantially in the forms attached hereto as Exhibit 2 (the
“Confirmation Hearing Notice”) and _I‘lrhibit 3 (the “Non-Voting Status - Deemed to Reiect
_N_U” and together with the Confirmation Hearing Notice, the “NLices”), and the procedures

set forth below for providing such notices to creditors of the time, date and place of the hearing

to consider final approval of the Disclosure Statement and confirmation of the Plan (the

{1229.002-w0055561.3} 2

 

 

 

 

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 3 of 8

“Confirmation Hearing”), and the contents of the Notices comply with Bankruptcy Rules 2002,
3017 and Local Rule 3017-2 and constitute sufficient notice to all interested parties.

E. The form of the Opt-Out Election Form attached hereto as Exhibit 4 adequately
addresses the particular needs of these chapter 11 cases, and is appropriate for holders of Claims
and Interests in Classes 6 and 8 to not grant the voluntary release of the Released Parties
contained in Article VIII.D of the Plan (the “Third Party Releases”).

F. The procedures for solicitation and tabulation of votes to accept or reject the Plan
(as more fully set out in the Motion and in this Order below) provide for a fair and equitable
process, and are consistent with the Bankruptcy Code section 1126. The form of the Ballot
attached hereto as Exhibit 5 is sufficiently consistent With Official Form No. 314, adequately
addresses the particular needs of these chapter 11 cases, and is appropriate for the Voting Class
to vote to accept or reject the Plan.

NOW THEREFOR, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1. The Motion is GRANTED as set forth herein.

2. The Disclosure Statement is approved on an interim basis under Bankruptcy Code
section 1125, Bankruptcy Rule 3017 and Local Rule 3017-2. Any objections to the adequacy of
the information contained in the Disclosure Statement are expressly reserved for consideration at
the Confirmation Hearing.

3. The Confirmation Schedule is approved in its entirety unless otherwise modified
herein.

4. The combined hearing on final approval of the adequacy of the Disclosure
Statement and confirmation of the Plan is scheduled for .]une 12, 2019 at 1200 p.m. (prevailing

Eastern Time) (the “Confirmation Hearing”). The deadline to file objections to the adequacy of

{1229.002-w0055561.3} 3

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 4 of 8

the Disclosure Statement and confirmation of the Plan is June 5, 2019 at 4:00 p.m. (prevailing
Eastern Time) (the “Objection Deadline”). The Confirmation Hearing may be continued from
time to time by the Court or the Debtors, after consultation with counsel to the Creditors’
Committee and the Prepetition Agent, without further notice other than adjournments announced
in open court.
5. Objections to the adequacy of the Disclosure Statement and confirmation of the

Plan, if any, must:

a. be in writing;

b. conform to the Bankruptcy Rules and Local Rules;

c. state the name and address of the objecting party and the
amount and nature of the Claim or Interest of such entity;

d. state with particularity the basis and nature of any objection
to the Disclosure Statement, the Plan and, if practicable, a
proposed modification to the Plan that would resolve such
objection; and

e. be filed, together with a proof of service, with the Court
and served so that they are actually received by the
following parties on or prior to the Obiection Deadline:
(i) co-counsel to the Debtors, Kirkland & Ellis LLP, 601
LeXington Avenue, New York, New York 10022, Attn:
Christopher T. Greco and Derek I. Hunter, and Kirkland &
Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
Attn: Spencer A. Winters and Scott J. Vail; (iii) co-counsel
to the Debtors, Landis Rath & Cobb LLP, 919 Market
Street, Suite 1800, Wilmington, Delaware 19801,
Attn: Adam G. Landis and Matthew B. McGuire; (iv) the
Office of the United States Trustee, 844 King Street, Suite
2207, LockboX 35, Wilmington, Delaware 19801, Attn:
Timothy J. FoX; (v) proposed co-counsel to the official
committee of unsecured creditors appointed in these
chapter 11 cases (the “Committee”), (a) Kelley Drye &
Warren LLP, 101 Park Avenue, New York, New York
10178, Attn: Jason R. Adams and Lauren S. Schlussel, and
(b) Connolly Gallagher LLP, 267 East Main Street,
Newark, Delaware 19711, Attn: N. Christopher Griffiths;

{1229.002-w0055561.3} 4

 

 

 

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 5 of 8

(vi) the agent under the Debtors’ prepetition asset-based
facility and prepetition term loan facility, Cortland Capital
Market Services LLC (the “Prepetition Agent”), 225 W.
Washington St., 9th Floor, Chicago, Illinois 60606, Attn:
Maggie Welch and Legal Department; (Vii) counsel to the
Prepetition Agent, (a) Weil Gotshal & Manges LLP, 767
Fifth Avenue, New York, New York 10153, Attn: David N.
Griffiths and Clifford Sonkin, and (b) Richards, Layton &
Finger, P.A., 920 N. King Street, Wilmington Delaware
19801, Attn: Zachary I. Shapiro.

6. The Confirmation Hearing Notice, in substantially the form attached hereto as
Exhibit 2a complies with the requirements of Bankruptcy Rules 2002(b), 2002(d) and 3017(d)
and Local Rule 3017-2 and is approved in all respects. The Confirmation Hearing Notice shall
be served within three (3) days of the entry of this Order upon (i) all holders of Claims and
Interests in Classes 1, 2 and 3, (ii) all other creditors of the Debtors and (iii) all parties requesting
notice pursuant to Bankruptcy Rule 2002.

7. The Non-Voting Status - Deemed to Reject Notice, substantially in the form
attached hereto as Exhibit 3, is hereby approved in all respects. The Non-Voting Status -
Deemed to Reject Notice shall be served upon all holders of Claims and Interests in Classes 5, 6,
7, and 8 within three (3) days of the entry of this Order.

8. The Opt-Out Election Form, substantially in the form attached hereto as Exhibit
4, is hereby approved in all respects. The Opt-Out Election Form shall be served upon all
holders of Claims and Interests in Classes 6 and 8 within three (3) days of the entry of this Order.

9. The Debtors shall transmit a package (the “Solicitation Package”) containing, (a)
a cover letter describing the contents of the Solicitation Package, (b) the Disclosure Statement,

the Plan and all exhibits thereto (in hardcopy or on a flash drive in PDF format), (c) this Order

(in hardcopy or on a flash drive in PDF format), (d) the Confirmation Hearing Notice, (e) the

{1229.002-w0055561.3} 5

 

 

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 6 of 8

Ballot, including voting instructions, and (f) a pre-addressed stamped return envelope to holders
of Claims in the Voting Class within three (3) days following entry of this Order.

10. As part of the Solicitation Package, the Debtors shall distribute to creditors
entitled to vote on the Plan the ballot based on Official Form No. 314, modified to address the
particular circumstances of these Chapter 11 Cases and to include certain additional information
that the Debtors believe to be relevant and appropriate for the Voting Class to vote to accept or
reject the Plan. The form of Ballot attached hereto as Exhibit 5 is hereby approved.

11. The deadline to submit Ballots to accept or reject the Plan shall be June 5, 2019
at 11:59 p.m. (prevailing Eastern Time) (the “Voting Deadline”).

12, Ballots shall be transmitted by mail, as part of the Solicitation Package, to the
record holders of claims in the Voting Class. All other holders of Claims and Interests will not
be provided with a Ballot because such holders are either unimpaired and presumed to accept the
Plan under Bankruptcy Code section 1126(f) or impaired and deemed to reject the Plan under
Bankruptcy Code section 1126(g). Such non-voting holders will receive a copy of the
Confirrnation Hearing Notice and holders of Claims and Interests in Classes 5, 6, 7 and 8 also
will receive the Non-Voting Status - Deemed to Reject Notice, In addition to the Non-Voting
Status - Deemed to Reject Notice, holders of Claims and Interests in Classes 6 and 8 will also be
provided with an Opt-Out Election Form,

13. The procedures set forth in the Motion for effectively casting a Ballot are hereby
approved in their entirety. In order to cast a Ballot, parties must (i) fully complete and execute
the Ballot and return it by first class mail, over-night courier or hand-delivery to Prime Clerk at
the address set forth in the Ballot or (ii) submit it Via electronic online transmission through a

customized online balloting portal on the Debtors’ case website,

{1229.002-w0055561.3} 6

 

 

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 7 of 8

https:[[cases.primeclerk.com[ThingsRemembered,3 on or before the date that is seven (7) days

prior to the Confirmation Hearing.

14. Ballots otherwise sent by facsimile, telecopy, or electronic submissions other than
as set forth in the Ballot will n_ot be accepted. Only properly completed, executed and timely
submitted Ballots will be accepted by the Debtors.

15. The following Ballots shall not be counted in tabulating votes cast to accept or
reject the Plan: (a) any Ballot that is illegible or contains insufficient information to permit the
identification of the holder of the Claim or Interest; (b) any Ballot submitted by a party that does
not hold a Claim or Interest in a Class that is entitled to vote; (c) any unsigned Ballot; and (d)
any Ballot not marked to either accept or reject the Plan, as applicable.

16. The record date for determining which holders of Claims and Interests are to be
served with the Solicitation Package and the Notices shall be the date on which this Order is
entered (the “Record Date”).

17. Unless otherwise set forth herein, the Debtors shall mail only the Confirmation
Hearing Notice to parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtors also
will mail, or cause to be mailed, the Confirmation Hearing Notice and the applicable Non-Voting
Status Notice to all known holders of Claims and Interests in Classes that are not entitled to vote
on the Plan. The Debtors are authorized to provide in the Confirmation Hearing Notice
directions for such parties to obtain (i) electronic copies of the Plan Documents via download
from the website maintained by Prime Clerk and (ii) a print copy of the Plan Documents free of
charge to the requesting party (but only to the extent so requested of Prime Clerk by telephone,

letter or email) to be delivered by Prime Clerk to the requesting party by first class mail.

 

3 The encrypted ballot data and audit trail created by such electronic submission shall become part of the record

of any Ballot submitted in this manner and the Creditor’s electronic signature will be deemed to be an original
signature immediately legally valid and effective.

{1229.002-w0055561.3} 7

 

 

Case 19-10234-KG Doc 428 Filed 05/07/19 Page 8 of 8

18. The Solicitation Procedures attached hereto as Exhibit 1 are hereby approved in
their entirety, provided that the Debtors reserve the right, after consultation with the Prepetition
Agent and the Creditors’ Committee, to amend or supplement the Solicitation Procedures and
related documents to better facilitate the confirmation process.

19. The Solicitation Procedures for service of the Solicitation Package and the
Notices set forth in the Motion satisfy the requirements of the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules.

20. The Debtors are authorized, after consultation with the Prepetition Agent and the
Creditors’ Committee, to make changes to the Disclosure Statement, Plan, Solicitation
Procedures, Notices, Ballot and related pleadings without further order of the Court, including
without limitation, changes to correct typographical and grammatical errors and to make
conforming changes among the foregoing documents before their distribution.

21. The Debtors and Prime Clerk are hereby authorized to take any action necessary
or appropriate to implement the terms of, and the relief granted in, this Order without seeking
further order of the Court,

22. The terms and conditions of this Order shall be immediately effective and
enforceable upon entry of this order.

23. The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.

Date: , 2019
Wilmin ton, Delaware

    

THE HO ORABLE
UNITED STATES BAN UPTCY JUDGE

{1229.002-W0055561.3} 8

 

